--------------------------------------------------------------------------------

EXHIBIT 10.1
Execution Version


Fourth Amendment to Amended and Restated Credit Agreement


This Fourth Amendment to Amended and Restated Credit Agreement (this
“Amendment”), dated as of February 10, 2010, is among SunPower Corporation, a
Delaware corporation (“SunPower”), SunPower North America, LLC, a Delaware
limited liability company (“SunPowerNA”), SunPower Corporation, Systems, a
Delaware corporation (“SunPower Systems”), and Wells Fargo Bank, National
Association (“Bank”).


Recitals


Whereas SunPower and Bank have previously entered into that certain Amended and
Restated Credit Agreement, dated as of March 20, 2009 (as amended, amended and
restated and/or otherwise supplemented or modified prior to the date hereof
(including, without limitation, pursuant to that certain First Amendment to
Amended and Restated Credit Agreement, dated as of April 17, 2009, that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of
August 31, 2009, and that certain Third Amendment to Amended and Restated Credit
Agreement, dated as of December 22, 2009 (the “Third Amendment”), and pursuant
to that certain Consent to New Indebtedness, dated as of April, 2009 (the
“Consent”)), the “Existing Credit Agreement”);


Whereas each of SunPower, SunPowerNA and SunPower Systems has requested that
Bank, subject to and upon the terms and conditions contained herein, amend the
Existing Credit Agreement; and


Whereas Bank is willing, subject to and upon the terms and conditions contained
herein, to amend the Existing Credit Agreement;


Agreement


Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


Section 1.               Definitions.  Each capitalized term used but not
otherwise defined herein has the meaning ascribed thereto in the Existing Credit
Agreement.


Section 2.       Amendments to Credit Agreement.  Subject to Section 4 hereof
and notwithstanding anything to the contrary contained in the Existing Credit
Agreement, the Existing Credit Agreement is hereby amended as follows:


(a)      The covenant of SunPower set forth in Section 3(c) of the Third
Amendment is hereby amended by deleting the reference to “February 16, 2010”
contained therein and by substituting therefor a reference to “March 16, 2010”;
provided that, notwithstanding Section 4 hereof, the foregoing amendment shall
not become effective unless, on or before February 15, 2010:  (i) any Event of
Default under Section 6.1(d) of the Existing Credit Agreement arising by virtue
of the Specified Events of Default (as that term is defined in the Third
Amendment) has been waived by the party(ies) to the affected contract(s) or
instrument(s) under which the default(s) exist through March 16, 2010 or
permanently; and (ii) the time period by which SunPower must comply with any
covenant contained in any such contract(s) or instrument(s) that is identical to
or substantially similar to the covenant of SunPower contained in Section 3(c)
of the Third Amendment has been extended to a date not earlier than March 16,
2010, in each of the


Fourth Amendment to
Amended and Restated Credit Agreement

 
 

--------------------------------------------------------------------------------

 

foregoing cases, pursuant to a Modification that does not:  (A) contain terms
that are determined by Bank to be more restrictive or onerous than the terms
contained in the Third Amendment and this Amendment (taken together) and
(B) result in an Event of Default or an event which, with the giving of notice
or the lapse of time or both, would constitute an Event of Default.


(b)      Section 5.3 of the Existing Credit Agreement is hereby amended and
restated to read in full as follows:


SECTION 5.3.OTHER INDEBTEDNESS.  Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except:  (a) the liabilities of Borrower or such Third Party
Obligor to Bank; and (b) Permitted Indebtedness.  “Permitted Indebtedness” shall
mean without duplication of amounts:  (i) indebtedness of Borrower or any Third
Party Obligor to Borrower or any Subsidiary in the ordinary course of business;
(ii) indebtedness in favor of Solon AG and its affiliates under the Amended and
Restated Supply Agreement, dated as of April 14, 2005, as amended, between
Borrower and Solon AG fur Solartechnik; (iii) indebtedness in favor of customers
and suppliers of the Borrower and Third Party Obligors in connection with supply
and purchase agreements in an aggregate principal amount not to exceed Two
Hundred Million Dollars ($200,000,000.00) at any one time and any refinancings,
refundings, renewals or extensions thereof (without shortening the maturity
thereof or increasing the principal amount thereof); (iv) 1.25% senior
convertible debentures issued in February 2007 in the aggregate principal amount
of Two Hundred Million Dollars ($200,000,000.00) plus accrued interest thereon;
(v) obligations owed to bonding companies in connection with obligations under
bonding contracts (however titled) entered into in the ordinary course of
business, pursuant to which such bonding companies issue bonds or otherwise
secure performance of Borrower and Subsidiaries for the benefit of their
customers and contract counterparties; (vi) 0.75% senior convertible debentures
issued in August 2007 in the aggregate principal amount of Two Hundred
Twenty-Five Million Dollars ($225,000,000.00) plus accrued interest thereon;
(vii) indebtedness to Union Bank of California (“UBOC”) consisting of an
unsecured term loan in an principal amount not to exceed $30,000,000.00,
provided that (1) prior to Borrower or any Third Party Obligor entering into any
definitive or binding agreement with respect to any such indebtedness, Bank
shall have reviewed and approved in writing all material terms and conditions of
such indebtedness, and (2) the loan agreement and other definitive agreements
(the “UBOC Documents”) are in all material respects consistent with such terms
and conditions; (viii) guaranties and similar obligations that are otherwise
permitted under Section 5.4; (ix) loans, advances and investments that are
otherwise permitted under Section 5.5; (x) indebtedness in respect of the
Debentures Offering (as that term is defined in that certain Consent to New
Indebtedness, dated as of April, 2009, between Borrower and Bank (the “Consent”)
and Hedging Transactions (as that term is defined in the Consent);
(xi) indebtedness,

 
2

--------------------------------------------------------------------------------

 

in an aggregate principal amount not to exceed Twenty Million Dollars
($20,000,000.00) outstanding at any time, incurred by Borrower and constituting
part of the Total Non-Stock Consideration paid by Borrower to consummate the
Specified Acquisition Transaction (as hereinafter defined) (such indebtedness,
the “Specified Acquisition Transaction Indebtedness”); (xii) additional
indebtedness of Borrower and Third Party Obligors in an aggregate principal
amount not to exceed Twenty-Five Million Dollars ($25,000,000.00) outstanding at
any one time; and (xiii) accrued interest on any of the foregoing.  For clarity,
Bank and Borrower agree that Borrower’s or any Subsidiary’s trade payables
incurred in the ordinary course of business do not constitute indebtedness
prohibited or restricted by the terms of this Section 5.3.  Borrower shall not
agree to any amendment of or departure from any terms and conditions of the UBOC
Documents or the IFC Documents (as hereinafter defined) which would render the
terms thereof more restrictive or onerous to Borrower, any Third Party Obligor
or SunPower Philippines Manufacturing Limited than the material terms and
conditions reviewed and approved by Bank in writing.  In addition, Borrower
shall not amend, supplement or otherwise modify (or permit any of the foregoing)
or request or agree to any consent or waiver under (any of the foregoing, a
“Modification”) any evidence of Permitted Indebtedness without the prior written
consent of Bank, except to the extent that such Modification of Permitted
Indebtedness does not result and could not reasonably be expected to result in
an Event of Default or any event which, with the giving of notice, the lapse of
time or both, would constitute an Event of Default.


(c)      Clauses (iv) and (v) of Section 5.4 of the Existing Credit Agreement
are hereby amended and restated to read in full as follows:


(iv) unsecured guarantees of indebtedness of SunPower Philippines Manufacturing
Limited owing to International Finance Corporation (“IFC”) in an aggregate
amount not to exceed, at any time, Seventy-Five Million Dollars
($75,000,000.00), provided that (1) prior to Borrower or SunPower Philippines
Manufacturing Limited entering into any definitive or binding agreement with
respect to any such guaranty and/or indebtedness, Borrower shall have provided
to Bank, and Bank shall have reviewed and approved in writing, all material
terms and conditions of such guaranty and indebtedness, and (2) the guaranty,
loan agreement and other definitive agreements (the “IFC Documents”) are in all
material respects consistent with the material terms and conditions thereof
approved in writing by Bank; and (v) guaranties of other Permitted Indebtedness.


(d)      Clauses (d) and (e) of Section 5.5 of the Existing Credit Agreement are
hereby amended and restated to read in full as follows:


(d)           investments which constitute Specified Transactions permitted
pursuant to Section 5.8, (e) loans, advances or investments that constitute
Permitted Indebtedness,

 
3

--------------------------------------------------------------------------------

 

(e)      Notwithstanding the provisions of Section 5.8 of the Existing Credit
Agreement, so long as no Event of Default or event which, with the giving of
notice, the lapse of time or both, would constitute an Event of Default exists
or would result by virtue thereof, SunPower may:  (i) enter into an agreement
pertaining to a Specified Transaction involving the acquisition by SunPower of
all of the issued and outstanding equity interests of an unaffiliated European
entity (which owns a solar project development pipeline and which is the
indirect owner of all of the issued and outstanding equity interests in a solar
photovoltaic project identified to Bank as “M24” (“M24”)) for Total Non-Stock
Consideration (including the Specified Acquisition Transaction Indebtedness) in
an aggregate amount not to exceed Three Hundred Million Dollars
($300,000,000.00) (such Specified Transaction, the “Specified Acquisition
Transaction”); and (ii) consummate the Specified Acquisition Transaction so long
as:  (A) prior to the consummation of the Specified Acquisition Transaction,
SunPower provides Bank with such information as Bank may reasonably
request:  (1) regarding the identity of the target of the Specified Acquisition
Transaction and of M24; and (2) to assess Borrower’s pro forma compliance with
all financial and other covenants set forth in the Credit Agreement for each of
the four consecutive fiscal quarters of SunPower following the consummation of
the Specified Acquisition Transaction; and (B) upon the closing of the Specified
Acquisition Transaction, SunPower provides Bank with a certificate addressed to
Bank, duly executed and delivered by the chief executive officer, president,
chief financial officer, treasurer or controller of SunPower, detailing pro
forma compliance with all financial covenants set forth in the Credit Agreement
for each of the four consecutive fiscal quarters of SunPower following the
consummation of the Specified Acquisition Transaction.


(f)       Section 5.6 of the Existing Credit Agreement is hereby amended and
restated to read in full as follows:


SECTION 5.6.DIVIDENDS, DISTRIBUTIONS.  Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding (other
than repurchases or the like from employees, consultants, officers and directors
in connection with Borrower’s stock plan); nor agree (or cause or permit any
Subsidiary (other than M24) to agree) with any third party to prohibit,
condition or restrict the payment of dividends and distributions by such
Subsidiary to Borrower or to another Subsidiary.


(g)           The Line of Credit Note and Section 1.1(a) of the Existing Credit
Agreement are hereby amended by deleting any reference to “March 27, 2010”
contained therein and by substituting therefor a reference to “April 26, 2010.”


Section 3.         Representations and Warranties.  Each of SunPower, SunPowerNA
and SunPower Systems hereby represents and warrants to Bank as follows:


(a)      No Event of Default or any event which, with the giving of notice, the
lapse of time or both, would constitute an Event of Default has occurred and is
continuing (or would result from the amendments to the Existing Credit Agreement
proposed to be effected hereby).


(b)     The execution, delivery and performance by each of SunPower, SunPowerNA
and SunPower Systems of this Amendment have been duly authorized by all
necessary corporate or other action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any person
or entity in order to be effective and enforceable.

 
4

--------------------------------------------------------------------------------

 

(c)      All representations and warranties of each of SunPower, SunPowerNA and
SunPower Systems contained in each Loan Document to which each is a party are
true, correct and complete in all material respects (except to the extent such
representations and warranties expressly (i) refer to an earlier date, in which
case they are true, correct and complete as of such earlier date and (ii) are
inaccurate due to the Specified Financial Statement Accounting Errors (as that
term is defined in the Third Amendment), which inaccuracy is expressly addressed
by the Third Amendment).


Section 4. Effectiveness.  This Amendment shall become effective as of the date
first set forth above (such date, the Effective Date”) upon the satisfactions of
the following conditions:


(a)            Bank shall have received an original of this Amendment, duly
executed and delivered by each of SunPower, SunPowerNA and SunPower Systems;


(b)      each of the representations and warranties of SunPower, SunPowerNA and
SunPower Systems contained in Section 3 of this Amendment shall be true, correct
and complete; and


(c)      Bank shall have received in immediately available U.S. Dollars, all
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
costs) incurred by Bank in connection with the Specified Events of Default, this
Amendment and the transactions contemplated hereby and invoiced to SunPower
prior to the date on which this Amendment is otherwise to become effective;
provided that the failure to invoice any such amounts to SunPower prior to such
date shall not preclude Bank from seeking reimbursement of such amounts, or
excuse SunPower from paying or reimbursing such amounts, following
the  Effective Date.


Section 5.         General Provisions.


(a)      Each of SunPower, SunPowerNA and SunPower Systems specifically
acknowledges and agrees that:  (i) the execution and delivery by Bank of this
Amendment shall not be deemed to create a course of dealing or otherwise
obligate Bank to execute similar agreements under the same, similar or different
circumstances in the future; (ii) Bank does not have any obligation to SunPower
or any Third Party Obligor to further amend provisions of the Credit Agreement
or the other Loan Documents or to grant the same, similar or different waivers
of any future Event of Default (or event which, with the giving of notice, the
lapse of time or both, would constitute an Event of Default); and (iii) except
as expressly set forth herein, the Existing Credit Agreement and each of the
other Loan Documents, and the representations, warranties, covenants,
understandings and agreements of SunPower and each Third Party Obligor
thereunder, shall remain unchanged and in full force and effect.


(b)      This Amendment shall be binding upon and inure to the benefit of the
parties to the Existing Credit Agreement and their respective successors and
assigns.


(c)      This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by the other party thereto either in the form of an
executed original or an executed original sent by telefacsimile or electronic
transmission to be followed promptly by mailing of a hard copy original, and
that receipt by Bank by electronic mail

 
5

--------------------------------------------------------------------------------

 

or telefacsimile transmission of a document purportedly bearing the signature of
any party hereto shall bind such party with the same force and effect as the
delivery of a hard copy original.


(d)           This Amendment contains the entire and exclusive agreement of the
parties to the Existing Credit Agreement with reference to the matters discussed
herein.  This Amendment supersedes all prior drafts and communications with
respect hereto.  This Amendment may not be amended except in accordance with the
provisions of the Credit Agreement.


(e)      Each reference to “this Agreement,” “hereof,” “hereunder,” “herein” and
“hereby” and each other similar reference contained in the Existing Credit
Agreement, and each reference to the “Credit Agreement” and each other similar
reference in the other Loan Documents, shall from and after the Effective Date,
refer to the Existing Credit Agreement, as amended hereby.  This Amendment and
the Existing Credit Agreement shall be read together, as one document.  This
Amendment is a Loan Document.


(f)            This Amendment is subject in all respects to Section 7.10 and
7.11 of the Existing Credit Agreement, each of which is incorporated herein,
mutatis mutandis.


[Document continues with signature pages.]


 
6

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Fourth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
written above.



 
SunPower:
       
SunPower Corporation,
 
a Delaware corporation
       
By:
/s/ Dennis V. Arriola
 
Name:
Dennis V. Arriola
 
Title:
SVP and CFO



Fourth Amendment to
Amended and Restated Credit Agreement

 
S-1

--------------------------------------------------------------------------------

 
 

 
Third Party Obligors:
       
SunPower North America, LLC,
 
a Delaware limited liability company
       
By:
/s/ Dennis V. Arriola
 
Name:
Dennis V. Arriola
 
Title:
SVP and CFO
             
SunPower Corporation, Systems,
 
a Delaware corporation
       
By:
/s/ Dennis V. Arriola
 
Name:
Dennis V. Arriola
 
Title:
SVP and CFO



Fourth Amendment to
Amended and Restated Credit Agreement

 
S-2

--------------------------------------------------------------------------------

 
 

 
Bank:
         
Wells Fargo Bank, National Association,
 
a national banking association
       
By:
/s/ Matt Servatius
 
Name:
Matt Servatius
 
Title:
Vice President



Fourth Amendment to
Amended and Restated Credit Agreement
 
 
S-3

--------------------------------------------------------------------------------